DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 11-12 contain the limitation involving the term NA.  Without a definition for the modifying term NA the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Davis et. al. (US 2002/0176149) in view of Mears et. al. (US 6141361).

Regarding claim 1 Davis teaches a spectral shaping system comprising:
an illumination source (17) generating light including a plurality of wavelengths (para. 0100);
a collimating lens (26) to receive light from the illumination source and transmit a collimated beam (para. 0100);
an optical collecting element to receive and pass a portion of the collimated beam (para. 0120);
a diffraction grating (30) to receive the portion of the collimated beam from the optical collecting element and disperse the collimated beam into a number of dispersed beams separated by wavelength (para. 0109); 
and a focusing element (34) to focus the number of dispersed beams from the diffraction grating onto a plurality of pixels of a linear spatial light modulator (SLM) (para. 0109),
where (56) the linear SLM is configured to individually modulate the number of dispersed beams incident thereon by diffracting light output from the linear SLM into higher orders, and where a diffraction angle of light output from the linear SLM is greater than a full cone-angle of incoming light from the illumination source (para. 0115),
where the focusing element is further configured to focus the light output from the linear SLM back onto the diffraction grating, and the diffraction grating is configured to recombine the light output from the SLM into a collimated output beam (para. 0158).
Davis does not teach an input aperture to receive and pass the collimated beam at a reduced width.
Mears teaches an input aperture to receive and pass the collimated beam at a reduced width (col. 8, lines 37-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught Davis with an input aperture as taught by Mears for the benefit of beam and profile cleaning.  Furthermore it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 2 Davis teaches a spectral shaping system where the illumination source comprises broadband light sources such as light emitting diodes (LEDs) (para. 0088).

Regarding claim 3 Davis teaches a spectral shaping system except where illumination source comprises high power broadband laser sources of from hundreds of watts (W) to several kilowatts (kW) output power. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a high power illumination source, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 4 Davis teaches a spectral shaping system where the spatial light modulator is a linear arrangement of 2D diffractive modulators (para. 0008).

Regarding claim 5 Davis teaches a spectral shaping system where the diffraction grating is configured to disperse a 0 order of light incident thereon (para. 0104).

Regarding claim 8 Davis teaches a spectral shaping system further comprising a controller and a spectrometer configured to sample at least a portion of the collimated output beam and to generate data used by the controller to control the linear SLM (para. 0120).

Regarding claim 9 Davis teaches a spectral shaping system further equipped for optical fiber output wherein entrance of the optical fiber is at a Fourier plane such that only a single diffraction order is accepted by the fiber and all other orders are blocked (para. 0103). 

Regarding claim 10 Davis teaches a spectral shaping system except where the illumination source comprises a supercontinuum laser.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a supercontinuum laser, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 13 Davis teaches a spectral shaping system except where the optical collecting element that directs light to and collects light from the diffraction grating comprises a beam splitter.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a beam splitter, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 14 Davis teaches a method of spectrally shaping light comprising:
generating light including (17) a plurality of wavelengths (para. 0100);
collimating the light (26; para. 0100);
dispersing the collimated light into a number of dispersed beams separated by wavelength (para. 0109);
focusing the number of dispersed beams onto a plurality of pixels of a linear
spatial light modulator (SLM); 
and individually controlling each pixel of the linear SLM to individually modulate a number of the dispersed beams separated by wavelength by diffracting light output from the linear SLM into higher orders, wherein a diffraction angle of light output from the linear SLM is greater than a cone-angle of the incoming light from the illumination source (para. 0115).
where the focusing element is further configured to focus the light output from the linear SLM back onto the diffraction grating, and the diffraction grating is configured to recombine the light output from the SLM into a collimated output beam (para. 0158).
Davis does not teach an input aperture to receive and pass the collimated beam at a reduced width.

Regarding claim 15 Davis teaches a method of spectrally shaping light where the linear SLM comprises a large optical area that enables spectrally shaping of light output from the linear SLM to be accomplished using low coherence broadband light sources including one or more light emitting diode (LEDs) optically coupled together (para. 0102).

Regarding claim 16 Davis teaches a method of spectrally shaping light except where the linear SLM comprises a large optical area that enables spectrally shaping of light output from the linear SLM to be accomplished using high power broadband laser sources, such as supercontinuum lasers, from one watt (W) to over a kilowatt (kW) output power. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a high power illumination source, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 17 Davis teaches a method of spectrally shaping light further comprising recombining the light output from the linear SLM into a collimated output beam (para. 0120).

Regarding claim 18 Davis teaches a method of spectrally shaping light where dispersing the collimated light into a number of dispersed beams separated by wavelength is accomplished by passing the collimated light through a diffraction grating prior to focusing the number of dispersed beams onto the linear SLM, and where recombining the light output from the linear SLM into a collimated output beam comprises passing the light back through the diffraction grating (para. 0102).

Regarding claim 19 Davis teaches a method of spectrally shaping light further comprising sampling a portion of the collimated output beam using a spectrometer, and controlling the linear SLM using a controller receiving data from the spectrometer (para. 0120).

Regarding claim 20 Davis teaches a method of spectrally shaping light where individually modulating the number of the dispersed beams further comprises individually modulating a transmitted intensity the number of the dispersed beams (para. 0156).

Regarding claim 21 Davis teaches a spectral shaper comprising:
a diffraction grating configured to receive a collimated beam including a plurality of wavelengths from an illumination source, and to disperse the collimated beam into a number of dispersed beams separated by wavelength (para. 0109); 
and a focusing element to focus the number of dispersed beams from the diffraction grating onto a plurality of pixels of a linear spatial light modulator (SLM) (para. 0109),
wherein the linear SLM is configured to individually modulate the number of dispersed beams incident thereon by individually modulating a transmitted intensity the number of the dispersed beams, and by diffracting light output from the linear SLM into higher orders, wherein a diffraction angle of light output from the linear SLM is greater than the full cone-angle of the incoming light from the illumination source (para. 0158).

Regarding claim 22 Davis teaches a spectral shaper where each of the plurality of pixels of the linear SLM comprises one or more two dimensional (2D) microelectromechanical systems (MEMS) based diffractive modulators (para. 0008).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872